DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022  has been entered.

Response to Remarks, Arguments
Applicant is thanked for the remarks and amendments filed May 13, 2022 in response to the February 23, 2022-Final Office Action.  Applicant’s remarks have been fully considered, and inasmuch as they pertain to prior art still being relied upon, the examiner’s response follows below.  Respectfully, any arguments/ remarks directed towards newly amended limitations are moot if they resulted in a new ground(s) of rejection.
In response to the 35 USC §103 rejection of claim 1 in view of Wolfson (US 10,488,070) and Grefsheim (US 9,874,366), Applicant remarks that “Grefsheim thus fails to disclose the currently claimed mechanism in meeting ventilation deficit as measure by a difference between a ventilation target and a sum of ventilation of a particular device (the claimed exhaust appliance) in a current ventilation cycle and effective ventilation of an air handler device (e.g., for cooling) in the immediate next cycle, from ventilation cycle to ventilation cycle in a rolling basis.  The variable cycles of Grefsheim that the Office Action relied on are temporary and depend on outside air quality parameters, and are not "periodic" and "with a predetermined and fixed time length," as explicitly amended in claim 1.  Such claim amendment is supported by at least [0025] and [0039] of the as-filed specification, in which 30-minute fixed periodic ventilation cycles are implemented.
The examiner respectfully notes that while this is not the claim language (emphasis added) Claim 1 discloses: 
monitoring an exhaust appliance effective FAVFR (eFAVFR) during a current cycle (“x”), 
monitoring a cooling/heating air handler effective FAVFR (eFAVFR) during an immediate next cycle (“x+1”), and
generate a control signal and determine an additional ventilation time during the immediate next cycle (“x+1”), the additional ventilation time being the difference between a target FAVFR per cycle and the (EA eFAVFR + AH eFAVFR)
Timeadditional = (target FAVFR/cycle) - (EA eFAVFR(x) + AH eFAVFR(x+1))
However, it appears that the additional ventilation time cannot be calculated during the immediate next cycle as claimed, because the AH eFAVFR is undeterminable until after the end of the immediate next cycle.  The examiner appreciates that Apparatus meets a ventilation deficit “from ventilation cycle to ventilation cycle in a rolling basis” where each cycle is 30 minutes1, however it appears that during the immediate next cycle (x+1), the only information known is a deficit from the “a current cycle (x)” such that only Timeadditional = target FAVFR/cycle - (EA eFAVFR(x)) is determinable, typical of a feedback control system.
In other words, at a system start-up there is no information that can be fed back to a “current cycle”.  The “immediate next cycle” hasn’t occurred yet, although once it does it may receive feedback information from the “current cycle”.  Alternatively, if Applicant is suggesting a “feed-forward” (or predictive) control system, this has not been clearly defined.
Applicant is highly encouraged to schedule a telephonic or video conference with the examiner, at a time/date of their choosing


Claim Objections
In re Claim 3, insufficient antecedent basis has been provided for the limitation “the fourth FAVFR”. For purposes of examination, the limitation has been understood as if to read “the fourth FAVFR setting.”
In re Claim 8, please correct the minor typographical error in line 6 such that the limitation reads “a humidity sensor for monitoring a relative 

Claim Interpretations
In re Claims 1 and 3, the limitation “an effective fresh air ventilation flow rate” has been interpreted as a metered (measured) operation of a fan, at a manufacturer rated flow rate (ft3/min), during a predetermined cycle (minutes); or a flow rate measurement of ft3/cycle.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 5  are rejected under 35 U.S.C. §102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over Sherman et al (US 2011/0151766).
In re Claim 1, Sherman et al discloses a fresh air ventilation control (FAVC) apparatus (fig 3), comprising: 
a first electric interface (212) [0030] adapted to couple to an air handler (CFIS system) [0029] and a thermostat (apparent) for controlling the air handler; 
It is to be appreciated that the controller of this invention ... can also be programmed to operate with Central Fan Integrated Supply (CFIS) systems which uses the existing central forced air system fan (even when there is no demand for heating or cooling) to pull air in from the outside (often through a separate ventilation air intake duct) and circulate it within the house.  In such a typical set up, a motorized ventilation damper is used, the damper open only during ventilation-only mode, to limit the potential for over-ventilation during heating and/or cooling, in order to save the energy of unnecessarily conditioning extra outside air. All of these auxiliary approaches to home ventilation are well known in the art, and do not constitute a separate part of this invention. However, if used in place of a whole-house fan, such as in the case of a CFIS system, operation can be controlled by the controller of this invention in a manner similar to that of the whole-house fan.” [0029]
a second electric interface [0044] adapted to couple to a sensor (202) [0030] for monitoring an operation of an exhaust appliance (102); 
a third electric interface [0044] adapted to couple to a sensor (204) [0030] for monitoring an operation of a ventilation appliance (104); 
a system circuitry configured to: 
obtain a first fresh air ventilation flow rate setting (FAVFR setting) [0026, 0032, 0042] as a target for a continuous fresh air ventilation flow rate (Fig 3: “target ACH flow”); 
obtain a second FAVFR setting representing ventilation flow rate of the air handler when in operation [0033]; and 
obtain a third FAVFR setting representing ventilation flow rate of the exhaust appliance when in operation [0032, 0034]; and 
obtain a fourth FAVFR setting representing ventilation flow rate of the ventilation appliance when in operation [0032, 0034]; and 
in any current cycle and an immediate next cycle of the current cycle of multiple periodic control cycles each associated with a predetermined and fixed time length: 
monitor an effective FAVFR of the exhaust appliance during the current cycle based the third FAVFR setting and an accumulated operation time of the exhaust appliance during the current cycle measured via the second electric interface; 
“The RIVEC controller 220… is electronically connected to fan sensors 202, 204, and 206, and 207 (which may for example be for an economizer) which sensors detect whether or not fans 102, 104 and 106 (etc.) are on, off, or running at some intermediate speed.” [0030]
monitor, via the first electric interface, an effective FAVFR of the air handler during the immediate next cycle based on the second FAVFR setting and an accumulated operation time of the air handler for cooling and/or heating (CFIS system) [0029] during the immediate next cycle under the control of the thermostat; 
generate a control signal and determine an additional ventilation time other than heating or cooling (“a motorized ventilation damper is used, the damper open only during ventilation-only mode”) for obtaining supplemental fresh air ventilation during the second immediate next cycle (Fig 5: at ~500 min and at ~1100 min) when a sum of the effective FAVFR of the exhaust appliance and the ventilation appliance (Fig 5: Kitchen fan and Bath fan, e.g.) during the current cycle and the effective FAVFR of the air handler for heating or cooling during the immediate next cycle is less than the first FAVFR setting.
Inasmuch as Applicant is claiming “monitor(ing)…an immediate next cycle” during a current cycle – in other words – monitoring a future cycle during a current cycle, Sherman et al discloses generating such operational data and system control.  Similarly, if Applicant is claiming a system control based on operational data gathered from a previous cycle, Sherman et al discloses generating such a control signal.

    PNG
    media_image1.png
    650
    1002
    media_image1.png
    Greyscale

Alternatively, should it be construed that Sherman et al lacks wherein the system operates to generate supplemental fresh air ventilation to compensate for a deficit accrued in a previous cycle, a person having ordinary skill in the art before the effective filing date of the claimed invention, upon reading Sherman et al, would also have recognized the desirability of shifting system operation to off-peak hours [Abstract] while still providing ventilation according to  ASHRAE 62.2 Standard 62.2-2007 [0026].  Thus, it would have been obvious to a person of ordinary skill in the art to try to use a system control (feedback e.g) in order to compensate for a cyclic ventilation deficit, as a person having ordinary skill in the art before the effective filing date of the claimed invention would have a good reason to pursue the known options within his or her technical grasp, choosing from a finite number of identified, predictable solutions having a reasonable expectations of success.  
In re Claim 2, Sherman et al discloses wherein the system circuitry is further configured to obtain a fourth FAVFR setting (an "HRV system can be included as an additional exogenous system to be monitored by the controller" [0028]) representing fresh air ventilation flow of a ventilation appliance (“Heat Recovery Ventilator system”) when in operation; and 
the FAVC apparatus further comprises: 
a third electric interface (“embedded logic of the controller”) adapted to couple to the ventilation appliance (“HRV system”); and 
a mode selector for setting the FAVC apparatus to one of a normal mode and an energy-saving mode, wherein 
the control signal is sent to the ventilation appliance (HRV system) via the third electric interface for obtaining the supplemental fresh air ventilation and is prevented from being sent to the air handler  (CFIS system) when the mode selector is set to the energy-saving mode, and is sent to both the ventilation appliance (HRV system) and the air handler (CFIS system) for obtaining the supplemental fresh air ventilation when the mode selector is set to the normal mode.
“When used with a whole-house fan, the HRV system can be included as an additional exogenous system to be monitored by the RIVEC controller, and according to the embedded logic of the controller, cause a shut down, or slow down of the whole-house fan when the HRV system is running” [0028].
In re Claim 3, Sherman et al has been discussed (see above, In re Claim 2) wherein Sherman et al discloses a duration of the control signal is determined by: 
a difference between the first FAVFR setting (Fig 3: “target ACH flow”) and the sum of the effective FAVFR of the ventilation appliance during the current cycle and the effective FAVFR of the air handler ((212) [0030]) during the immediate next cycle [0034]; and 
the fourth FAVFR setting (the “additional exogenous system to be monitored by the controller”) when the mode selector is set to the energy-saving mode (operation of the HRV system) or a sum of the second FAVFR setting and the fourth FAVFR setting (the “additional exogenous system to be monitored by the controller”) when the mode selector is set to the normal mode [0028, 0045 - 0047].
In re Claim 4, Sherman et al has been discussed (see above, In re Claim 1) wherein a fourth (an additional) electric interface adapted to couple to a motorized damper disposed in a fresh air ventilation path coupled to a return path of the air handler (CFIS system), wherein the system circuitry is further configured to keep the motorized damper open during the supplemental fresh air ventilation [0029].
“In such a typical set up, a motorized ventilation damper is used, the damper open only during ventilation-only mode, to limit the potential for over-ventilation during heating and/or cooling, in order to save the energy of unnecessarily conditioning extra outside air.” 
In re Claim 5, Sherman et al has been discussed (see above, In re Claim 4) further comprising: 
a third electric interface (“embedded logic of the controller”) adapted to couple to the ventilation appliance (an "HRV system can be included as an additional exogenous system to be monitored by the controller" [0028]) wherein:
the system circuitry is further configured to monitor the ventilation appliance (HRV system) via the third electric interface (“embedded logic of the controller”) and 
keep the motorized damper open (“the damper open only during ventilation-only mode”) when the ventilation appliance is in operation (apparent).

Claims 6 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Sherman et al (US 2011/0151766) in view of Wolfson (US 10,488,070).
In re Claim 6 – 8 and 10, the system of Sherman et al comprises a fourth electric interface but lacks wherein the fourth electric interface is adapted to couple to a thermometer for monitoring temperature of fresh air in a ventilation path coupled to a return path of the air handler, wherein a duration of the control signal for obtaining supplemental fresh air ventilation is dependent on the monitored temperature.  However, such a technique of including sensors (temperature, humidity, e.g.) as part of a fresh air ventilation control system is known in the art; provided as reference is Wolfson.
Wolfson discloses a fresh air ventilation control (FAVC) apparatus (fig 2: (102); fig 5: (500)) comprising: 
a first electric interface adapted to couple to an air handler (106) and a thermostat (control unit (122)) for controlling an air handler (118) (col 6, lns 15 – 26);
a second electric interface (controller (102)) adapted to couple to a sensor (fig 2: (126a)) for monitoring (“detecting”) an operation of an exhaust appliance (exhaust fan (110a) (col 7 ln 63 – col 8, ln 8, col 11, lns 19 – 31);
a third electric interface (sensor (126b)) adapted to couple to a ventilation appliance (exhaust fan (110b)), wherein the system circuitry (via controller (102)) is further configured to monitor the ventilation appliance (110b) via the third electric interface and keep the motorized damper (116) open when the ventilation appliance is in operation (fig 2) (col 6, lns 1 – 13);  
a fourth electric interface adapted to couple to a thermometer (col 12, lns 46, 47) for monitoring temperature of fresh air (col 12, lns 37 – 40, 46 – 47) in a ventilation path coupled to a return path of the air handler, wherein:
the duration of the control signal (via controller (102) and temperature sensor (col 12, ln 47)) is reduced to zero (“off”) when the monitored temperature is lower than a first predetermined temperature threshold or higher than a second predetermined temperature threshold. (col 12, lns 60 – 64);  
a humidity sensor (col 12, lns 46, 47) for monitoring a relative 
Please note that, although Wolfson does not explicitly state that the fresh air duration is dependent on monitored temperature and humidity, as “the sensor can detect, for example, humidity and temperature”, it is apparent that Wolfson is capable of such a control sequence.
wherein the thermostat (col 6, lns  22 – 28) controls the air handler to operate in one of a cooling and a heating mode (col 5, lns 36 – 43; col 6, lns 26 – 28); 
wherein to obtain the second FAVFR setting (at (106)) comprises to obtain a first component of the second FAVFR setting or a second component for independently setting a cooling FAVFR of the air handler (via controller (102)) when operating in the cooling mode or a heating FAVFR of the air handler when operating in the heating mode (col 5, lns 36 – 49); 
“In some implementations, the ventilation system 100 includes a manually operable control unit 122 (shown in FIG. 1) configured to receive user-inputs, for example, to activate or deactivate the intake fan 106.  In some implementations, the control unit 122 can be integrated with a thermostat used to control heating and cooling cycled of the building.” (col 6, lns  22 – 28)
wherein the system circuitry (via control unit (102/122)) is further configured to monitor an operating mode of the air handler via the first electric interface (wire that couples the thermostat to the air handler) (col 6, lns 15 – 26); and
wherein the second FAVFR setting (ventilation flow rate via intake fan (106)) comprises one of the cooling FAVFR and the heating FAVFR in correspondence with the monitored operating mode of the air handler (col 6, lns 15 – 26).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sherman et al, as taught by Wolfson such the system comprises sensors adapted to:
(claims 6, 7) a fourth electric interface adapted to couple to a thermometer for monitoring temperature of fresh air in a ventilation path coupled to a return path of the air handler, wherein a duration of the control signal for obtaining supplemental fresh air ventilation is dependent on the monitored temperature, wherein the duration of the control signal is reduced to zero when the monitored temperature is lower than a first predetermined temperature threshold or higher than a second predetermined temperature threshold; and alternatively
(claim 8) a fourth electric interface adapted to couple to a thermometer for monitoring temperature of fresh air in a ventilation path coupled to a return path of the air handler; and a humidity sensor for monitoring relatively humidity of a return air of the air handler, wherein a duration of the control signal for obtaining supplemental fresh air ventilation is dependent on the monitored temperature and relative humidity; 
(claim 10) wherein the thermostat controls the air handler to operate in one of a cooling and a heating mode; wherein to obtain the second FAVFR setting comprises to obtain a first component of the second FAVFR setting or a second component of the second FAVFR setting for independently setting a cooling FAVFR of the air handler when operating in the cooling mode or a heating FAVFR of the air handler when operating in the heating mode; wherein the system circuitry is further configured to monitor an operating mode of the air handler via the first electric interface; and wherein the second FAVFR setting comprises one of the cooling FAVFR and the heating FAVFR in correspondence with the monitored operating mode of the air handler.
for the benefit of fan operation only when ventilation is necessary, thereby reducing over-ventilation or under-ventilation and resultant energy costs (col 3, lns 34 – 38).
In re Claim 9, the proposed apparatus has been discussed (See in re Claim 8, above) wherein Sherman et al discloses a duration of a control signal is reduced by a predetermined proportion for a predetermined set of ranges of monitored pollutants (fig 5: ordinate portion of plot ) [0014, 0020, 0045].  While extreme temperatures and humidity may be interpreted as pollutants, this is not explicitly stated by Sherman.  Accordingly, Sherman et al lacks wherein the duration of a control signal is reduced for a predetermined set of ranges of monitored temperature and relative humidity.
Wolfson teaches discloses the duration of the control signal is reduced (“delayed … until cooler periods”) for a predetermined set of ranges for the monitored temperature and relative humidity.  (col 12, lns 60 – 64.  Please note that “cooler periods” would also result in lower relative humidity.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sherman et al, as taught by Wolfson, such that  a duration of a control signal is provided with consideration of a predetermined set of ranges of monitored temperature and relative humidity the benefit of providing controlled ventilation while maintaining acceptable indoor air quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Prior art of significance includes:
Aycock (US 9,322,568), who discloses a fresh air ventilation control system, that supplies fresh air for the fraction of the predicted HVAC cycle period as prescribed by ASHRAE 62.2, with the fraction being the ratio of the theoretical constant-flow rate prescribed, and the measured air flow (col 3, lns 35 – 52), comprising a device (fig 1: (48)) for setting a first FAVR (control system (12)), the first FAVFR being a target for continuous ventilation (col 7, lns 41 – 65 )
a first electrical interface  (seen in Fig 1) adapted to couple an air handler (16/18) and thermostat (50), the air handler comprising a second FAVFR, a second electrical interface adapted to couple a sensor (pressure transducer) for monitoring an exhaust fan (42), the exhaust fan comprising a third FAVR (col 5, lns 17 – 21; col 7, ln 12 ), a third electrical interface to couple a ventilation fan (46) to the system, the ventilation fan comprising a fourth FAVR, the fourth FAVFR representing fresh air ventilation flow of a ventilation appliance (col 7, ln 11; col 9, lns 61 – 54 ) when in operation; and 
a mode selector (control panel (52)) for setting the FAVC apparatus to one of a normal mode and an energy-saving mode, for signaling the ventilation appliance (46) via the third electric interface for obtaining the supplemental fresh air ventilation (fig 3C) and is prevented from being sent to the air handler when the mode selector is set to the energy-saving mode, and for signaling the ventilation appliance (46) and the air handler (18) for obtaining the supplemental fresh air ventilation (fig 3B) when the mode selector is set to the normal mode (col 10, lns 28 – 34).  
Narayanamurthy et al (US 2011/0223850), who discloses a method of operating a home energy system set a daily ventilation period as a fractional period of a day, the ventilation period being coincident with the active period during a heating period for the home or a time period after the active period during a cooling period for the home, determining a target volume, determining a flow rate for delivering the fresh air during the ventilation period, performing ventilation in the ventilation period to deliver the fresh air into the home using the flow rate, and monitoring an accumulated total ventilation volume of the delivered fresh air until the accumulated total ventilation volume is within a vicinity of a target volume (Abstract).
Terlson et al (US 7,979,163), who discloses a controller interface (figs 1 – 10) comprising a number of input selectors adapted to accept various set-point values that can be used to control one or more system components.  The controller interface can be configured to accept set-point values relating to one or more physical parameters of the building or structure to be controlled, for example, the controller interface can be configured to accept a ventilation airflow rate input parameter.  A number of knobs, slides, buttons, touchscreen and/or other input means may be provided to permit the user to adjust the set-point values for each input parameter, as desired.  FIG. 2 is a block diagram of an illustrative ventilation system 34 employing a ventilation controller 36 equipped with a controller interface 38.  A ventilation unit 40 operatively coupled to the ventilation controller 36 can include one or more air intake fans and/or exhaust fans that can be selectively activated to deliver fresh air to one or more locations within the structure.  The ventilation unit 40 can also include a damper mechanism that can be used to divert the flow of air into selective rooms and/or locations within the structure, allowing fresh air to be channeled into only in those areas where needed.  Other components such as a diffuser, humidifier/dehumidifier, filtration system, etc. may also be provided as a part of ventilation unit 40, if desired.  The ventilation controller 36 can be configured to monitor and regulate various operational parameters of the ventilation unit 40.  The ventilation controller 36 can be configured to send various control parameters and/or signals to the ventilation unit 40 to activate or deactivate one or more of the air intake fans, exhaust fans, dampers, or other system components.  A controller interface 38 can be configured to accept one or more input parameters 48 that can be used to control the operation of the ventilation unit 40 as well as other HVAC components, if desired. (col 3, ln 52 – col 4, ln 54).
Burt et al (US 10,551,813), who discloses an HVAC controller for demand control ventilation for a building, or a portion/portions thereof, using a combination of scheduling and environment sensors for fallback is disclosed.  The facility for demand control ventilation modulates the volume exchange of outside air into an enclosed space (i.e., air that is external to the enclosed space) by mechanical air conditioning equipment or ventilation system, such as a fan, a Heating, Ventilation, and Air Conditioning (HVAC) system.  Demand control ventilation is used not only to ensure that people within buildings have an allotted amount of fresh air but also to provide a cost savings to users, as a lower amount of airflow can reduce energy use and, therefore, energy costs (Abstract).  The controller comprises wherein the ventilation settings component is further configured to, during each scheduling period, retrieve, from a historical data store, historical data for the zone, wherein the historical data includes a rate of temperature change for the zone during a previous period; compare a current rate of temperature change for the zone to the rate of temperature change for the zone during the previous period; and in response to determining that a difference between the current rate of temperature change for the zone and the rate of temperature change for the zone during the previous period exceeds a predetermined threshold, determine at least one adjustment to the determined at least one ventilation setting; and a component configured to adjust the ventilation system in accordance with the determined at least one ventilation setting, wherein adjusting the ventilation system in accordance with the determined at least one ventilation setting comprises manipulating at least one mechanical element of the ventilation system. (Clam 1) 
Douglas (US 2014/0041401), who discloses a control system comprising determining an integrative error for total outside air flow during a first time interval; [0124] determining a second desired flow rate through an outdoor damper based on a duty cycle of the preceding time interval and the required continuous outdoor air flow rate and the integrative error; [0125] adjusting an outdoor air intake using a controller to obtain the second desired airflow rate through an outdoor air intake; and [0126] running the compressor and fan for a second time interval.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762                                                                                                                                                                                                        

 /EDELMIRA BOSQUES/ Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification paragraphs [0025], [0039]